         Case 1:21-cr-00403-RC Document 26-1 Filed 08/26/21 Page 1 of 3




                                                          U.S. Department of Justice

                                                          CHANNING D. PHILLIPS
                                                          Acting United States Attorney

                                                          District of Columbia


                                                          Judiciary Center
                                                          555 Fourth St., N.W.
                                                          Washington, D.C. 20530




                                                       August 26, 2021


Joni Robin
Law Office of Joni C. Robin
114 North Alfred Street
Alexandria, VA 22314

       Re:       United States v. Nicole Prado
                 Case No. 21-cr-403 (RC)

Dear Counsel:

      This is to memorialize the following initial discovery 6 placed into USAFX for you on
August 26, 2021.

             •   Agent report document 6 (listed below) is the analysis of camera views and
                 Defendant’s route
             •   Tipster interviews, notes, and attachments of photos identified (redacted) (listed
                 below)
             •   CCTV 0912 camera marked no. 12 (put into USAfx folder with Discovery 5 –
                 August 23, 2021 CCTV videos) – designated HIGHLY SENSITIVE.
         Case 1:21-cr-00403-RC Document 26-1 Filed 08/26/21 Page 2 of 3




        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.
                                                 2
         Case 1:21-cr-00403-RC Document 26-1 Filed 08/26/21 Page 3 of 3




       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       Additional materials will be provided after entry of a Protective Order and Order to
Disclose 6e and Sealed Materials are in place in this case.

         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. I also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.


                                                     Sincerely,

                                                     /s/ Mona Lee M. Furst
                                                     Mona Lee M. Furst
                                                     Assistant United States Attorney


Enclosure(s)
cc:




                                                3
